BUCK, J. •
This action was brought for the recovery of a balance upon an account claimed by plaintiff to be due for merchandise sold and delivered by it to the defendants. It is claimed in the complaint that the value of the goods sold, for which defendants agreed to pay plaintiff, was the sum of $530.85, and that only the sum of $368.12 had been paid, leaving a balance due of $162.73. Defendants admitted purchasing goods of plaintiff to the value of $516.19, and alleged that they had paid plaintiff thereon the sum of $403.71. On this issue the court found in favor of the plaintiff, and we think that the'finding is supported by the evidence.
The testimony was conflicting, and the parties’ methods of bookkeeping were somewhat peculiar; but the main difference between them seems to have been whether certain payments, amounting to about $50, were made and applied on this account, or upon another called “Penalty Account,” on .which the testimony was also conflicting. It would serve no good purpose to go into the particulars.
The second issue was as to whether the $100 stock in the plaintiff corporation which defendants set up as a counterclaim was subscribed and paid for by them under an agreement between them and the corporation that at any time thereafter, if defendants so desired, it would take it back, and return them the consideration paid therefor. On this issue the court found against the defendants, and we cannot see how, on the evidence, it could have well found otherwise. The resolution subsequently adopted at a special meeting of the stockholders, at which apparently only about half *195their number were present, was a mere gratuitous offer, which they had no authority to make.
Order affirmed.